DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is response to Application 17/080,483 filed on 10/26/2020. Claims 1-20 are pending in the office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 9,434,271. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed invention are discloses similar subject matter, even the language has different wordings. However, one of ordinary skill in the art at time of the effective filling date of claimed invention using either one of claimed invention would achieve similar result to control the power grid at peak time and load condition without undue experiment.


Current claimed invention
A system, comprising: 
a grid communication component, wherein the grid communication component is configured to receive information from an electric grid associated with a load condition of the electric grid; and

a vehicle control component that communicates with multiple computing systems of multiple electric vehicles connected to the electric grid, wherein the vehicle control component is configured to transmit control instructions to the multiple computing systems of at least two of the multiple electric vehicles based on the load condition of the electric grid, including: 

control instructions to a first electric vehicle configured to start an active charging of the first electric vehicle when the load condition of the electric grid indicates electric production is greater than electric consumption for the electric grid, and control instructions to a second electric vehicle to configured to cause the second electric vehicle to discharge power to the electric grid when the load condition of the electric grid indicates the electric consumption is greater than the electric production for the electric grid.11. A method of controlling charging of a fleet of electric vehicles, the method comprising: receiving information from an electric grid that indicates an unbalanced condition of the electric grid; and selectively controlling charging operations of the fleet of electric vehicles in response to the unbalanced condition of the electric grid, by: transmitting control instructions to a first electric vehicle of the fleet of electric vehicles to start an active charging of the first electric vehicle when the unbalanced condition of the electric grid indicates electric production is greater than electric consumption, and transmitting control instructions to a second electric vehicle of the fleet of electric vehicles to cause the second electric vehicle to discharge power to the electric grid when the unbalanced condition of the electric grid indicates electric consumption is greater than electric production.19. A method, comprising: receiving information from an electric grid that indicates a current load condition of the electric grid is a peak load condition of the electric grid; and in response to the peak load condition of the electric grid, selectively controlling charging operations of a fleet of electric vehicles connected to the electric grid by transmitting control instructions one or more electric vehicles of the fleet of electric vehicles to cause the one or more electric vehicles to discharge power to the electric grid during the peak load condition of the electric grid.
U.S. Pat. 9,434,271
A system, comprising: 
a grid communication component, wherein the grid communication component is configured to receive information from an electric grid associated with an expected load condition of the electric grid; and 
a vehicle control component in communication with computing systems of multiple electric vehicles connected to the electric grid, wherein the vehicle control component is configured to selectively control charging operations of the multiple electric vehicles connected to the electric grid based on the information associated with the expected load condition of the electric grid, by: 
transmitting control instructions to a computing system of at least one electric vehicle to start an active charging of the at least one electric vehicle when the expected load condition of the electric grid indicates electric production is greater than electric consumption, or transmitting control instructions to the computing system of at least one electric vehicle to stop an active charging of the at least one electric vehicle when the expected load condition of the electric grid indicates electric consumption is greater than electric production.
A method, comprising: receiving information from an electric grid associated with an expected load condition of the electric grid; and selectively controlling charging operations of multiple electric vehicles connected to the electric grid based on the received information associated with the expected load condition of the electric grid, by: transmitting control instructions to a computing system of at least one electric vehicle to start an active charging of the at least one electric vehicle when the expected load condition of the electric grid indicates electric production is greater than electric consumption, or transmitting control instructions to the computing system of at least one electric vehicle to stop an active charging of the at least one electric vehicle when the expected load condition of the electric grid indicates electric consumption is greater than electric production.



Claims 1, 11, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,816,997. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed invention are discloses similar subject matter, even the language has different wordings. However, one of ordinary skill in the art at time of the effective filling date of claimed invention using either one of claimed invention would achieve similar result to control the power grid at peak time and load condition without undue experiment.
Current claimed invention
A system, comprising: 
a grid communication component, wherein the grid communication component is configured to receive information from an electric grid associated with a load condition of the electric grid; and

a vehicle control component that communicates with multiple computing systems of multiple electric vehicles connected to the electric grid, wherein the vehicle control component is configured to transmit control instructions to the multiple computing systems of at least two of the multiple electric vehicles based on the load condition of the electric grid, including: 

control instructions to a first electric vehicle configured to start an active charging of the first electric vehicle when the load condition of the electric grid indicates electric production is greater than electric consumption for the electric grid, and 
control instructions to a second electric vehicle to configured to cause the second electric vehicle to discharge power to the electric grid when the load condition of the electric grid indicates the electric consumption is greater than the electric production for the electric grid.
11. A method of controlling charging of a fleet of electric vehicles, the method comprising: receiving information from an electric grid that indicates an unbalanced condition of the electric grid; and selectively controlling charging operations of the fleet of electric vehicles in response to the unbalanced condition of the electric grid, by: transmitting control instructions to a first electric vehicle of the fleet of electric vehicles to start an active charging of the first electric vehicle when the unbalanced condition of the electric grid indicates electric production is greater than electric consumption, and transmitting control instructions to a second electric vehicle of the fleet of electric vehicles to cause the second electric vehicle to discharge power to the electric grid when the unbalanced condition of the electric grid indicates electric consumption is greater than electric production.19. A method, comprising: receiving information from an electric grid that indicates a current load condition of the electric grid is a peak load condition of the electric grid; and in response to the peak load condition of the electric grid, selectively controlling charging operations of a fleet of electric vehicles connected to the electric grid by transmitting control instructions one or more electric vehicles of the fleet of electric vehicles to cause the one or more electric vehicles to discharge power to the electric grid during the peak load condition of the electric grid.

U.S. Pat. 10,816,997

1. A system, comprising:

a grid communication component, wherein the grid communication component is configured to receive information from an electric grid associated with an expected future load condition of the electric grid; and 
a vehicle control component that communicates with multiple computing systems of multiple electric vehicles connected to the electric grid, wherein the vehicle control component is configured to transmit control instructions to the multiple computing systems of at least two of the multiple electric vehicles based on the information associated with the expected future load condition of the electric grid, including: 
control instructions to computing systems of at least two electric vehicles to start an active charging of the at least two electric vehicles when the expected future load condition of the electric grid is greater than electric consumption, and 
control instructions to computing systems of at least two other electric vehicles to stop an active charging of the at least two other electric vehicles when the expected future load condition of the electric grid indicates electric consumption is greater than electric production.


4. A method of controlling charging of a fleet of electric vehicles, the method comprising: receiving information from an electric grid associated with an expected load condition of the electric grid; and selectively controlling charging operations of the fleet of electric vehicles to maintain an available load capacity for the electric grid in response to the information associated with the expected load condition of the electric grid, wherein selectively controlling charging operations of the fleet of electric vehicles includes: transmitting control instructions to multiple computing systems of multiple electric vehicles of the fleet of electric vehicles to start an active charging of at least two of the multiple electric vehicles when the load condition of the electric grid indicates electric production is greater than electric consumption, and transmitting control instructions to the multiple computing systems of the multiple electric vehicles of the fleet of electric vehicles to cause batteries of the at least two of the multiple electric vehicles to discharge power to the electric grid when the load condition of the electric grid indicates electric consumption is greater than electric production.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8 and 10-20 is/are rejected under pre-AIA  35 U.S.C. 102(b)as being anticipated by Nesler et al., (U.S. 2010/0017045).
With respect to claim 1: Nesler discloses a system, comprising: 
a grid communication component (‘045, fig. 1A, UEMS22, par. 27- 29), wherein the grid communication component is configured to receive information from an electric grid associated with a load condition of the electric grid (‘045, fig. 1A-4B, par. 29-34, peak energy demand); and 
a vehicle control component that communicates with multiple computing systems of multiple electric vehicles connected to the electric grid (‘045, fig. 1A, VSC34 or VPMS, vehicles 36, fig. 2A-4B, show multiple electric vehicles 36 and also see fig. 8, 366, par. 69, par. 77-78), wherein the vehicle control component is configured to transmit control instructions to the multiple computing systems of at least two of the multiple electric vehicles based on the load condition of the electric grid (‘045, fig.1B, par. 37-40, fig. 8, 366, and par. 69, par. 77-78), including: 
control instructions to a first electric vehicle configured to start an active charging of the first electric vehicle when the load condition of the electric grid indicates electric production is greater than electric consumption for the electric grid (‘045, par. 29-31 and par. 45, “power grid to vehicle (G2V) and power to battery (G2B) are charged during periods of low demand” (off-peak), par. 65), and 
control instructions to a second electric vehicle to configured to cause the second electric vehicle to discharge power to the electric grid when the load condition of the electric grid indicates the electric consumption is greater than the electric production for the electric grid (‘045, fig. 2B, par 42, “vehicle battery may discharge (V2G) back to power grid and stationary battery may discharge (B2G) back in to power grid”, par. 45).

With respect claim 2: Nesler discloses the system of claim 1, wherein the load condition of the electric grid indicates the electric grid is in an unbalanced load condition (‘045, fig. 4A, power outage or energy spike in commercial building 32, par. 37 and par. 58 “spike and dip”).
With respect claim 3: Nesler discloses the system of claim 1, wherein the load condition of the electric grid is a current load condition of the electric grid (‘045, par. 024, “real-time” load and pricing, also see par. 25, par. 29, par. 32, par. 79, “real-time monitoring the storage of capacity” as well).
With respect claim 4: Nesler discloses the system of claim 1, wherein the load condition of the electric grid is a scheduled load condition of the electric grid (scheduling based on historical data collection) (‘045, par. 61 and par. 65-67).
With respect claim 5: Nesler discloses the system of claim 1, wherein the grid communication component is configured to provide, to the electric grid, storage capacity information identifying a total electric storage capacity for the multiple electric vehicles connected to the electric grid (‘045, par. 77-79).
With respect claim 6: Nesler discloses the system of claim 1, wherein the grid communication component is configured to receive information from a micro-grid system (‘045, fig. 3B and fig. 8, G2V and G2B system).
With respect claim 7: Nesler discloses the system of claim 1, wherein the grid communication component is configured to receive information from a household on-grid system (‘045, fig. 6, home energy management system, fig. 8, building management system).
With respect claim 8: Nesler discloses the system of claim 1, wherein the grid communication component is configured to receive information from a household off-grid system (‘045, fig. 4B, interrupt 134 from the grid (off-grid) and building/home 28, par. 45, par. 47, also see par. 49, and fig. 6, home energy supplied by wind turbines 54 and solar energy 50).

With respect claim 10: Nesler discloses the system of claim 1, wherein the load condition is associated with a sub-section of the electric grid (‘045, fig. 1A, resident building 20 load, commercial building 32 load associated with subsection of power grid 10); and 
wherein the vehicle control component transmits control instructions to multiple computing systems of multiple electric vehicles connected to the electric grid within the sub-section of the electric grid (‘045, fig. 1A-1C, vehicle 36, par. 29, “VCS”, par. 37-38).

With respect to claim 11: Nesler discloses a method of controlling charging of a fleet of electric vehicles, the method comprising: 
receiving information from an electric grid that indicates an unbalanced condition of the electric grid (‘045, fig. 1A-4B, par. 29-34, peak energy demand, fig. 4A, power outage or energy spike in commercial building 32, par. 37 and par. 58 “spike and dip”); and 
selectively controlling charging operations of the fleet of electric vehicles in response to the unbalanced condition of the electric grid (order of priority) (‘045, par. 25, par. 35, par. 39, fig. 4A, power outage or energy spike in commercial building 32, par. 37 and par. 55-58 “spike and dip” and the fleet of electric vehicles, fig. 1 and fig. 8, vehicle 36) by: 
transmitting control instructions to a first electric vehicle of the fleet of electric vehicles to start an active charging of the first electric vehicle when the unbalanced condition of the electric grid indicates electric production is greater than electric consumption (i.e., off-peak or midnight) (‘045, par. 28, par. 31, par. 43, par. 36, par. 77), and 
transmitting control instructions to a second electric vehicle of the fleet of electric vehicles to cause the second electric vehicle to discharge power to the electric grid when the unbalanced condition of the electric grid indicates electric consumption is greater than electric production (i.e., peak-time) (‘045, par. 29, par. 31, par. 37, par. 45, par. 77).
With respect to claim 12: Nesler discloses the method of claim 11, wherein selectively controlling charging operations of the fleet of electric vehicles includes maintaining an available load capacity for the electric grid in response to the information identifying the unbalanced condition of the electric grid (i.e., verification of curtailment and real-time monitoring of storage capacity across the electric grid) (‘054, par. 77-80).
With respect to claim 13: Nesler discloses the method of claim 11, wherein the unbalanced condition of the electric grid is an unbalanced load condition of the electric grid (‘045, fig. 4A, power outage or energy spike in commercial building 32, par. 37 and par. 58 “spike and dip”).
With respect to claim 14: Nesler discloses the method of claim 11, wherein the unbalanced condition of the electric grid is an unbalanced voltage condition of the electric grid (‘045, par. 28-29).
With respect to claim 15: Nesler discloses the method of claim 11, wherein the unbalanced condition of the electric grid is a current load condition of the electric grid (‘045, par. 024, “real-time” load and pricing, also see par. 25, par. 29, par. 32, par. 79, “real-time monitoring the storage of capacity” as well).
With respect to claim 16: Netler discloses the method of claim 11, wherein the unbalanced condition of the electric grid is a scheduled load condition of the electric grid (scheduling based on historical data collection) (‘045, par. 61 and par. 65-67).
With respect to claim 17: Netler discloses the method of claim 11, wherein the unbalanced condition of the electric grid is a predicted load condition of the electric grid (‘045, fig. 5, par. 48-49).
With respect to claim 18: Netler discloses the method of claim 11, wherein the first electric vehicle and the second electric vehicle are connected to the electric grid at a common location of the electric grid (‘045, fig. 1A, vehicles 36 are located at same location parking lot 44, fig. 2A, 3A, and 4A, under resident building garage).
With respect to claim 19: Netler discloses a method, comprising: 
receiving information from an electric grid that indicates a current load condition of the electric grid is a peak load condition of the electric grid (‘045, par. 31, par. 39); and 
in response to the peak load condition of the electric grid, selectively (order of priority) (‘045, par. 25, par. 35, par. 39) controlling charging operations of a fleet of electric vehicles connected to the electric grid by transmitting control instructions one or more electric vehicles of the fleet of electric vehicles to cause the one or more electric vehicles to discharge power to the electric grid during the peak load condition of the electric grid (‘045, the fleet of electric vehicles, fig. 1 and fig. 8, vehicle 36, par. 29, par. 31, par. 37, par. 45, par. 77).
With respect to claim 20: Netler discloses the method of claim 19, wherein selectively controlling charging operations of the fleet of electric vehicles includes identifying a total available power stored by the one or more electric vehicles and available to be provided to the electric grid during the peak load condition (meet the spike demand) (‘045, par. 70, par. 72).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nesler et al., (U.S. 2010/0017045).
With respect claim 9: Nesler teaches wherein the vehicle control component transmits control instructions to multiple computing systems of multiple electric vehicles connected to the electric grid (‘045, fig. 1A, VSC34 or VPMS, vehicles 36, fig. 2A-4B, show multiple electric vehicles 36 and also see fig. 8, 366, par. 69, par. 77-78).
Nesler does not implicitly teach wherein the load condition is associated with a certain transformer of the electric grid; and multiple electric vehicles connected to the electric grid at a location of the electric grid that includes the certain transformer.
However, Nesler fig. 1, show the battery packs 38 in each vehicle 36 may provide back to residential building 28, commercial building 32, and electric power grid 40 based on demand response signals 20. UEMS 22, HEMS 26, BMS 30, and VCS 34 are configured to control the charging and discharging of battery packs 38 located within plugged-in vehicles 36 to respond to variations in energy demand, real time pricing (RTP) of energy, power outages, and other factors.
Moreover, the vehicles 36 at the parking lot are charged via charging station 42 which should be connected to the main power line 40 or to building via a transformer (‘045, fig. 1A). 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to recognize that the power supplies to the charging station 42 may include a certain transformer of the electric grid associated the load condition for stabling the power/voltage from the electric grid.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851